MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
                                                                  Sep 15 2015, 9:09 am
this Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Amy Andreas                                              Gregory F. Zoeller
Abhishek Chaudhary                                       Attorney General of Indiana
Indiana Legal Services, Inc.
Indianapolis, Indiana                                    Frances Barrow
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Kathleen Burnell,                                        September 15, 2015
Appellant,                                               Court of Appeals Cause No.
                                                         93A02-1505-EX-260
        v.                                               Appeal from the Review Board of
                                                         the Department of Workforce
Review Board of the Indiana                              Development
Department of Workforce                                  Steven F. Bier, Chairperson
Development,                                             George H. Baker, Member
                                                         Lawrence A. Dailey, Member
Appellee.
                                                         Review Board Case No.
                                                         15-R-633



Barnes, Judge.

Court of Appeals of Indiana | Memorandum Decision 93A02-1505-EX-260 | September 15, 2015   Page 1 of 6
                                                Case Summary
[1]   Kathleen Burnell1 appeals the determination of the Review Board of the

      Indiana Department of Workforce Development (“Review Board”) to deny her

      claim for unemployment benefits. We affirm.


                                                         Issue
[2]   Burnell raises one issue, which we restate as whether the Review Board’s

      decision that Burnell voluntarily left her employment without good cause in

      connection with the work is reasonable.


                                                         Facts
[3]   Beginning on April 15, 2013, Burnell was employed as a bartender/server at a

      golf club/restaurant. On May 17, 2013, Burnell complained to the club

      manager about a verbal altercation with another employee. According to K.B,

      the manager said, “this isn’t working out” and “maybe you should start looking

      for another job.” Tr. p. 8. The manager denied telling her that she should start

      looking for another job. The manager then left, and Burnell went to the

      bathroom, where she staying crying for several hours. The manager then asked

      someone to send Burnell home. The next day, Burnell did not report to start




      1
       Burnell used her full name in her briefs and waived her right to keep her identity confidential. See Ind.
      Administrative Rule (9)(G)(6).

      Court of Appeals of Indiana | Memorandum Decision 93A02-1505-EX-260 | September 15, 2015            Page 2 of 6
      her shift. She called the manager twice and left messages for him because she

      “didn’t want to be charged for the uniform . . . .” Id. at 9.


[4]   Burnell applied for unemployment benefits and, on December 9, 2013, a claims

      deputy determined that Burnell was not entitled to benefits because she

      voluntarily left her employment without good cause in connection with the

      work. Burnell appealed that determination, and a hearing was held before an

      administrative law judge (“ALJ”) in January 2014. The ALJ affirmed the

      claims deputy’s decision, and Burnell appealed to the Review Board. The

      Review Board vacated the ALJ’s decision and remanded for a new hearing

      before a different ALJ.


[5]   A second hearing was held in March 2015. The new ALJ also affirmed the

      claims deputy’s decision and concluded that Burnell “voluntarily quit her

      employment without good cause in connection to the work.” App. p. 4.

      Burnell appealed to the Review Board, which adopted and incorporated the

      ALJ’s findings of fact and conclusions of law with one modification. The

      Review Board affirmed the ALJ’s decision as modified. Burnell now appeals.


                                                  Analysis
[6]   Burnell appeals the Review Board’s determination that she voluntarily

      terminated her employment without good cause. The Review Board’s decision

      is conclusive and binding as to all questions of fact. Ind. Code § 22-4-17-12(a).

      On appeal, the standard of review is threefold: (1) findings of basic fact are

      reviewed for substantial evidence; (2) findings of mixed questions of law and

      Court of Appeals of Indiana | Memorandum Decision 93A02-1505-EX-260 | September 15, 2015   Page 3 of 6
      fact—ultimate facts—are reviewed for reasonableness; and (3) legal

      propositions are reviewed for correctness. Recker v. Review Bd. of Ind. Dep’t of

      Workforce Dev., 958 N.E.2d 1136, 1139 (Ind. 2011). When reviewing findings of

      basic fact, we neither reweigh the evidence nor judge the credibility of

      witnesses. J.M. v. Review Bd. of Ind. Dep’t of Workforce Dev., 975 N.E.2d 1283,

      1286 (Ind. 2012). Rather, we consider only the evidence most favorable to the

      Review Board’s findings, and we reverse only if there is no substantial evidence

      to support the findings. Id. Ultimate facts are facts that “involve an inference

      or deduction based on the findings of basic fact.” Recker, 958 N.E.2d at 1139.

      Where such facts are within the “special competence of the [Review] Board,”

      we will give greater deference to the Review Board’s conclusions, broadening

      the scope of what can be considered reasonable. Id.


[7]   The purpose of the Unemployment Compensation Act is to provide benefits to

      those who are involuntarily out of work, through no fault of their own, for

      reasons beyond their control. Davis v. Review Bd. of Ind. Dep’t of Workforce Dev.,

      900 N.E.2d 488, 492 (Ind. Ct. App. 2009). An employee who has voluntarily

      left his or her employment without good cause in connection with the work is

      ineligible for unemployment benefits. I.C. § 22-4-15-1(a). The question of

      whether an employee quit without good cause is a question of fact to be

      determined by the Review Board. S.A. v. Review Bd. of Ind. Dep’t of Workforce

      Dev., 936 N.E.2d 336, 337 (Ind. Ct. App. 2010). The claimant has the burden

      to prove that good cause existed. Id. The reason for quitting must be job-




      Court of Appeals of Indiana | Memorandum Decision 93A02-1505-EX-260 | September 15, 2015   Page 4 of 6
      related and objective in character, excluding purely subjective and personal

      reasons. Id. at 337-38.


[8]   Burnell challenges the Review Board’s finding of the ultimate fact that she

      voluntarily terminated her employment without good cause, thus disqualifying

      her from receiving benefits pursuant to Indiana Code Section 22-4-15-1(a). See

      McClain v. Review Bd. of Indiana Dep’t of Workforce Dev., 693 N.E.2d 1314, 1318

      (Ind. 1998). Burnell argues that she was fired from her employment, and the

      manager testified that Burnell was not fired, rather that she quit. The ALJ

      found the employer’s testimony more credible and found that Burnell’s actions

      on the evening in question “do not make sense for someone who believed that

      they had been discharged.” App. p. 4. Burnell’s argument is merely a request

      to reweigh the evidence, which we cannot do. The evidence most favorable to

      the ALJ’s findings, which the Review Board adopted, is that after the manager

      suggested that Burnell’s employment was not “working out” and “maybe [she]

      should start looking for another job,” Burnell stayed in the restroom for several

      hours. Tr. p. 8. The next day, she did not go to work for her scheduled shift

      and called a couple of times about returning her uniform. Burnell did not

      clarify the manager’s comments and simply did not return to work. The

      manager reasonably believed that Burnell had quit her employment when she

      did not show up for her next shift. The Review Board’s determination that

      Burnell voluntarily terminated her employment without good cause is

      reasonable.




      Court of Appeals of Indiana | Memorandum Decision 93A02-1505-EX-260 | September 15, 2015   Page 5 of 6
                                                 Conclusion
[9]    The Review Board’s denial of Burnell’s unemployment benefits is reasonable.

       We affirm.


[10]   Affirmed.


       Kirsch, J., and Najam, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 93A02-1505-EX-260 | September 15, 2015   Page 6 of 6